Case 2:20-mj-16096-ARM Document4 Filed 09/23/20 Page 1 of 1 PagelD: 4

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA Magistrate Case No. QO- )LOJL
V.
ORDER

Russe)) 4S, Rowers

>

The financial ability of the defendant to retain counsel having been established by the
Court, and the defendant not having waived the appointment of counsel,

IT IS on this 23*° dayof___ September , 2020

 

ORDERED that the Office of the Federal Public Defender for the District of New

Jersey is hereby appointed to represent said defendant in this cause until further Order of the

(bheyap Marts

HONORABLE ANTHONY R. MAUTONE
UNITED STATES MAGISTRATE JUDGE

Court.

 
